426 F.2d 313
Albert WUELFING, Appellant,v.SEARS-ROEBUCK & COMPANY, Appellee.
No. 13899.
United States Court of Appeals, Fourth Circuit.
Argued May 7, 1970.
Decided June 10, 1970.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro; Johnson J. Hayes, Judge.
Clyde C. Randolph, Jr., Winston-Salem, N. C. (Doris G. Randolph, and Randolph & Randolph, Winston-Salem, N. C., on the brief), for appellant.
Allan R. Gitter, Winston-Salem, N. C. (Eddie C. Mitchell and Womble, Carlyle, Sandridge & Rice, Winston-Salem, N. C., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, BUTZNER, Circuit Judge, and RUSSELL, District Judge.
PER CURIAM:


1
After consideration of the briefs and oral argument, we conclude that the submission of this tort case to the jury was fair and complete, and that there is no basis for setting aside the judgment entered upon the jury's verdict for the defendant.


2
Affirmed.